Title: To John Adams from Joseph Priestley, 13 November 1794
From: Priestley, Joseph
To: Adams, John



Dear Sir
Northumberland Novr 13. 1794.

As I presume you are now at Philadelphia, and I have an opportunity of writing by a private hand, I take the liberty to trouble you with a line, to thank you for the attention you paid to my friend, for whom I gave letters of recommendation to you when I was in England, and to beg your acceptance of a few of my publications, which Mr. Dobson will have directions to deliver to you.  In them you will see my reasons for leaving England, and I hope you will approve of them.
You will see that I do not come hither from choice, and that I only wish to be quiet, and pursue my studies without interruption, with the few advantages that I can expect in this country. I came to this place with a view to a large settlement in which my son was concerned.  But being come hither, and having, at a great risk and expence, brought my library and Apparatus hither, tho that scheme has failed, I cannot remove any more.   I like this part of the country as well as, I believe, I should any other, and indeed living in any of your large towns would be more expensive that I could afford.  One of the greatest inconveniences I find here is the want of an easy communication with Philadelphia, which I hope will be remedied in time.
At one time I was apprehensive that I should find more disturbance here than I left in England; but I now hope that in consequence of the seasonable and vigorous exertion of goverment every thing will be quiet.  Such was the spirit of this place, or rather of the lower class of people, that my baker refused to supply me with bread because I was understood to be against the erection of the liberty pole in this town, tho I have made it a rule to take no part whatever in the politics of a country in which I am a stranger, and in which I only wish to live undisturbed as such.
It is possible that in the Spring I may take a journey, and get as far as Boston. If so, I shall be happy to wait upon you at your own house. In the mean time, I am, with the greatest respect, / Dear sir, / yours sincerely

J. Priestley.